DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 12-15-2021. Claims 1-2, 4, 6-16 and 19-25 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 12 has been amended as follows: 
12. 	(Currently Amended) The electrochemical cell of claim 1[[2]], wherein the paste comprises [[between]] less than or equal to about 1% by weight of the additive. 

Allowable Subject Matter
Claims 1-2, 4, 6-16 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US Patent No. 5,300,371) teaches an electrochemical cell that comprises a positive electrode (cathode) including manganese dioxide, graphite, and conductive carbon (column 14, lines 47-61, column 15, lines 29-54) but fails to teach or fairly suggest that the cathode comprises a carbon blend, wherein at least a portion of the carbon based conductive additive is packed in a direction normal to a plane of a graphitic sheet of the graphite and at least the portion of the carbon based conductive additive has increased conductivity in a plane of the planar sheet (see Remarks filed 12-15-2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729